Title: From Benjamin Franklin to Benjamin Franklin Bache, [before 25 December 1780]
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


Mon cher enfant
[before December 25, 1780]
Jai reçu vôtre lettre avec le prix que vous avès obtenu et qui m’a fait un grand plaisir j’ai reçu il n’y a pas longtemps une autre lettre de vous dans laquelle vous ne faites pas mention des longues lettres que je vous ai ecris environ le 25 de septembre, dans les quel il y avoit une lettre pour vous de vôtre Maman et une autre de cokran: je vous ai envoyé il y a quelque temps une lettre que votre papa m’avoit ecrite et j’ai peur que vous les ayez pas reçuës vu que vous negligès de reconnoitre la reception je vous envoye la copie de ma lettre et je vous prie de la traduire en anglois et de menvoyer la traduction pour que je voye si vous le comprenez ou non. Vôtre ami Cokran me demande souvent de vous nouvelles et vôtre Cousin vous fait bien ses compliments. J’ai eu 7 semaines la goutte mais je suis maintenant gueri. Je suis votre tres affectioné grand papa
B Franklin
